Title: To Thomas Jefferson from William Short, 22 June 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris June 22. 1791.

I have to communicate to you a very unexpected event which has taken place here and occupies the National assembly at present. The King with the Queen and Royal family retired from Paris without being observed the night before last. It is not yet known how they got out of the Chateau, in what manner they set off, nor whither they are gone. What renders this extraordinary circumstance the more remarkable is that the comité des recherches; the Municipality, and M. de la fayette were all warned of the intended flight, and had increased the guard and doubled their vigilance that night.
The event has so astonished every body and is so unaccountable in itself that no probable conjecture is formed of the manner in which it was effected. It became known between eight and nine o’clock in the morning of yesterday and expresses were sent off immediately to spread this information and stop the King or any part of the Royal family. As yet no intelligence of any kind whatever has been recieved of them.
It seems probable that the King counts on foreign aid and in that case he will endeavour to get out of the Kingdom for the present by the safest route. It is thought he will go through bye ways into the low countries or perhaps to Worms where he will find the Count D’Artois and Prince de Condé.
Previous to his departure he drew up an address à tons les Francois à sa sortie de Paris. He protests against the decrees he has sanctioned since Octob. 89. He forbids the ministers to sign any act in his name without further orders from him and commands the Garde du sceau to send him the seal of the State when he shall require it.
The National Assembly have taken provisionary measures for the exercise of the government during the King’s absence as you will  see by their proceedings of yesterday which are inclosed in this letter and its copies which I shall send by several conveyances.
In consequence of their decrees M. de Montmorin has written a circular letter to the foreign ministers here. I inclose you a copy of that addressed to me. I subjoin also a copy of one I recieved yesterday from the Spanish Ambassador, since when I have heard nothing further from him.
It is surprizing that the King’s departure should have produced so little effect here.—There reigns the most perfect tranquillity and business goes on in almost the ordinary style. It is impossible to say how long this will continue. A few days however will probably shew more clearly the dispositions of all parties. The people murmured much against M. de la fayette, but his irreproachable character and known virtue saved him from their violence and he seems now to have fully their confidence, as he has certainly that of the National assembly.—I am with sentiments of sincere attachment & affection Dear Sir, your friend & servant,

W. Short


P.S. 10 o’clock p.m. An express has just arrived with intelligence that the King has been stopped at Varrennes near the frontier of Luxemburg. He was recognized by the postmaster of the village. He is now surrounded by thousands of gardes nationales who flocked in from all quarters and are escorting him here. The assembly will conduct themselves with moderation, but it is impossible to answer for the excesses of the people and particularly with respect to the Queen. The crisis is really tremendous and may have a disastrous issue.

